 Case 3:09-cr-30046-JPG Document 56 Filed 08/17/21 Page 1 of 7 Page ID #273




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                     Case No. 09-cr-30046-JPG

 KEVIN C. MCWHORTER,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Kevin C. McWhorter’s amended

motion for compassionate release pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239 (2018) (codified at 18 U.S.C. § 3582(c)(1)(A)) (Doc. 53). The

Government has responded (Doc. 55).

I.     Compassionate Release

       The First Step Act expanded the existing compassionate release provisions of federal law

by opening the door for a defendant to move for compassionate release rather than only allowing

the Director of the Bureau of Prisons (“BOP”) to so move. First Step Act, § 603(b)(1) (codified

at 18 U.S.C. § 3582(c)(1)(A)); United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The

relevant portion of the law provides:

       (c) Modification of an imposed term of imprisonment.—The court may not modify a
       term of imprisonment once it has been imposed except that—
              (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of Prisons, or
                      upon motion of the defendant after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau of Prisons to bring a
                      motion on the defendant’s behalf or the lapse of 30 days from the receipt
                      of such a request by the warden of the defendant’s facility, whichever is
                      earlier, may reduce the term of imprisonment (and may impose a term of
                      probation or supervised release with or without conditions that does not
                      exceed the unserved portion of the original term of imprisonment), after
 Case 3:09-cr-30046-JPG Document 56 Filed 08/17/21 Page 2 of 7 Page ID #274




                       considering the factors set forth in section 3553(a) to the extent that they
                       are applicable, if it finds that—
                              (i) extraordinary and compelling reasons warrant such a
                              reduction. . .
                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission. . . .

18 U.S.C. § 3582(c)(1)(A).

       In exhausting administrative remedies, the defendant must have asserted the same or

similar issues as grounds for relief in his request to the warden as he does in his motion for

compassionate release. United States v. Williams, 987 F.3d 700, 703 (7th Cir. 2021). Otherwise

the warden is not equipped to properly consider the defendant’s request.

       As for the final clause of § 3582(c)(1)(A), there is no applicable Sentencing Commission

policy statement regarding motions for compassionate release filed by defendants. Gunn, 980

F.3d at 1180. The existing compassionate release policy statement, United States Sentencing

Guidelines Manual (“U.S.S.G.”) § 1B1.13, applies only to motions filed by the BOP, not

defendants themselves, “[a]nd because the Guidelines Manual lacks an applicable policy

statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a district judge’s discretion.”

Id. Nevertheless, the substantive aspects of U.S.S.G. § 1B1.13 provide a “working definition” of

“extraordinary and compelling reasons” that should guide the Court’s discretion without strictly

confining it. Id. A court that “strikes off on a different path risks an appellate holding that

judicial discretion has been abused.” Id. Additionally, the Court should give substantial weight

to the BOP’s analysis regarding “extraordinary and compelling reasons” in any particular case.

Id.

       So the Court looks to U.S.S.G. § 1B1.13 for guidance. That policy statement adds the

provision that the defendant must not be a danger to the safety of any other person or to the




                                                  2
    Case 3:09-cr-30046-JPG Document 56 Filed 08/17/21 Page 3 of 7 Page ID #275




community. U.S.S.G. § 1B1.13(2).1 The application notes further define “extraordinary and

compelling reasons” to include, as relevant for this case:

        (A)    Medical Condition of the Defendant.—
               (i)   The defendant is suffering from a terminal illness (i.e., a serious and
                     advanced illness with an end of life trajectory). A specific prognosis of
                     life expectancy (i.e., a probability of death within a specific time period) is
                     not required. Examples include metastatic solid-tumor cancer,
                     amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
                     advanced dementia.
               (ii)  The defendant is—
                     (I)     suffering from a serious physical or medical condition,
                     (II)    suffering from a serious functional or cognitive impairment, or
                     (III) experiencing deteriorating physical or mental health because of the
                             aging process,
                     that substantially diminishes the ability of the defendant to provide self-
                     care within the environment of a correctional facility and from which he or
                     she is not expected to recover.

        ***

        (C)    Family Circumstances.
               (i)   The death or incapacitation of the caregiver of the defendant’s minor child
                     or minor children.
               (ii)  The incapacitation of the defendant’s spouse or registered partner when
                     the defendant would be the only available caregiver for the spouse or
                     registered partner.

        (D)    Other Reasons.—As determined by the Director of the Bureau of Prisons, there
               exists in the defendant’s case an extraordinary and compelling reason other than,
               or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n. 1.

        Thus, for a defendant to be eligible for compassionate release he must have exhausted his

administrative remedies,2 and the Court must find that (1) extraordinary and compelling reasons




1
  This provision is similar, but not identical, to 18 U.S.C. § 3553(a)(2)(C), which requires the
Court to consider the need for the sentence “to protect the public from further crimes of the
defendant.”
2
  The exhaustion requirement is not jurisdictional and may be waived by the Government. Gunn,
980 F.3d at 1179.
                                                 3
 Case 3:09-cr-30046-JPG Document 56 Filed 08/17/21 Page 4 of 7 Page ID #276




for release exist, and (2) considering the applicable factors in 18 U.S.C. § 3553(a), the

extraordinary and compelling reasons warrant release. 18 U.S.C. § 3582(c)(1)(A). The movant

bears the burden of making such a showing, and the Court has discretion to determine whether

the defendant satisfied that burden. United States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021);

Gunn, 980 F.3d at 1180. The Court uses U.S.S.G. § 1B1.13 cmt. n. 1 to guide its discretion in

this regard and should give great weight to the BOP’s analysis regarding “extraordinary and

compelling reasons,” if it has given any such analysis. Gunn, 980 F.3d at 1180. The Court now

turns to the specifics of the defendant’s case.

II.    Analysis

       In August 2009, McWhorter pled guilty to one count of conspiracy to manufacture and

distribute 500 grams or more of methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1)

and 841(b)(1)(A). At the defendant’s sentencing in November 2009, the Court found his

relevant conduct to be 2.5 kilograms of a mixture and substance containing methamphetamine.

His total offense level was 35 and his criminal history was category V, where his guideline

sentencing range was 262 to 327 months. The Court sentenced McWhorter to serve 240 months

in prison, the statutory minimum sentence. McWhorter did not appeal his sentence.

       Now, McWhorter asks the Court for immediate compassionate release because of the

surge in COVID-19 cases at FCI-Greenville, where he is housed, and his risk factors for serious

consequences from the disease—including COPD, asthma, emphysema, and hyperlipidemia. He

contracted COVID-19, recovered, and has since been vaccinated. He notes that the BOP

categorizes him as a minimum security designation and low recidivism risk, and he has an

excellent prison record, including getting his GED, working in UNICOR, and only three

disciplinary matters early in his incarceration. Had he been sentenced today, his statutory



                                                  4
 Case 3:09-cr-30046-JPG Document 56 Filed 08/17/21 Page 5 of 7 Page ID #277




mandatory minimum would have been 15 years rather than 20, and he would have served the

vast majority of a 15-year sentence. He is set to be released in October 2026, although that date

may be moved up in light of sentence credit McWhorter expects to receive. He plans to live with

and help care for his elderly mother, who suffers from breathing and heart problems and needs

assistance with activities of daily living and transportation. McWhorter also plans to help care

for his two youngest children who have been removed from their mother’s care and placed with a

relative who will struggle to care for them. He has a job waiting for him when he is released.

        In response, the Government argues McWhorter failed to exhaust his administrative

remedies to the extent his request is based on anything other than COVID-19 and his medical

conditions. It also contends that McWhorter’s medical conditions, even in combination with the

COVID-19 pandemic, do not amount to extraordinary and compelling circumstances justifying

relief in light of the fact that McWhorter was fully vaccinated in March 2020 and the BOP is

treating his conditions. Nor do his family circumstances, which are faced by many inmates with

ailing parents and children in the state’s care, justify release, especially in light of the fact that he

has siblings to help care for his aging mother and another relative to care for his children.

Finally, it argues he still remains too much of a danger to society in light of the serious nature of

his offense that involved guns and the use of a minor, and his prison disciplinary history

involving weapons and assault.

        The defendant has exhausted his administrative remedies to the extent his current request

is based on his health conditions and the risk from COVID-19. However, to the extent his

request is based on his family circumstances, he did not raise those issues in his request to the

warden, so he has not exhausted his administrative remedies as to those factors. See United

States v. Williams , 987 F.3d 700, 703 (7th Cir. 2021).



                                                    5
 Case 3:09-cr-30046-JPG Document 56 Filed 08/17/21 Page 6 of 7 Page ID #278




       As for the defendant’s physical condition, the Court does not dispute that he suffers from

serious health conditions that make him especially susceptible to the dangers of COVID-19.

However, he has been fully vaccinated and has not shown he is unable to benefit from that

vaccination. “A prisoner who can show that he is unable to receive or benefit from a vaccine

still may turn to [the compassionate release] statute, but, for the vast majority of prisoners, the

availability of a vaccine makes it impossible to conclude that the risk of COVID-19 is an

‘extraordinary and compelling’ reason for immediate release.” United States v. Broadfield, No.

20-2906, 2021 WL 3076863, *2 (7th Cir. July 21, 2021). For McWhorter, the danger from

COVID-19 can no longer present an extraordinary and compelling reason for release.

       As for the COVID-19 pandemic generally, the Court acknowledges the particular danger

posed to prisoners, who live in close quarters and often cannot practice social distancing. “But

the mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release . . . .” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020). Furthermore, the BOP has already administered more than

210,000 doses of a COVID-19 vaccine in total and has vaccinated approximately 855 of the

approximately 1,200 inmates at FCI-Greenville, where McWhorter is currently incarcerated. See

BOP, COVID-19 vaccine implementation, https://www.bop.gov/ coronavirus/ (visited Aug. 13,

2021), which will greatly reduce the threat to inmates from the disease.

       Even if there were extraordinary and compelling reasons for compassionate release,

McWhorter is still a danger to the safety of others in the community. The Court’s analysis of the

§ 3553(a) factors at the sentencing hearing continue to apply now. He was in criminal history

category V with a history of disregard for rules. Furthermore, although McWhorter’s conduct in

prison is admirable in some regards—his education and employment—his disciplinary violations



                                                  6
 Case 3:09-cr-30046-JPG Document 56 Filed 08/17/21 Page 7 of 7 Page ID #279




involving weapons and an assault show his full sentence (reduced by any credits to which he is

entitled) is still necessary to protect the public from his further crimes. Anything less would

undermine the gravity of his offense and would not promote respect for the law.

III.   Conclusion

       For all of these reasons, the Court DENIES the defendant’s motion for immediate

compassionate release (Doc. 53). In light of this order, the Court DENIES as moot

McWhorter’s pro se motion for compassionate release (Doc. 39).

IT IS SO ORDERED.
DATED: August 16, 2021

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE




                                                 7
